IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


UMH PROPERTIES, INC.,                          :   No. 26 MAL 2022
                                               :
                    Petitioner                 :
                                               :   Petition for Allowance of Appeal
                                               :   from the Order of the
             v.                                :   Commonwealth Court
                                               :
                                               :
GREENWICH TOWNSHIP BOARD OF                    :
SUPERVISORS,                                   :
                                               :
                    Respondent                 :


                                       ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.

     The Petition for Relief for the Filing of a Reply in Support of the Petition for

Allowance of Appeal is GRANTED.

     Justice Brobson did not participate in the consideration or decision of this matter.